DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed September 30, 2022.
Claims 1-5, 7-12, and 14 have been amended. 
Claims 6, 13, and 15-20 are cancelled. 
Claims 1-5, 7-12, and 14 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Claim 1 and 8 are directed towards setting a geofence by an organization;  sending a request by the organization to the user for a report with information if the user is within the geofence; receiving a report by the organization of an incident, event, or action from the user; verifying the accuracy of the report by the organization; storing a status and an accuracy of the report by the user and the time to resolve the report by the organization in a public blockchain; and calculating a safety index value for the organization based on a number of reports received by at least the user and the length of time the organization took to resolve the reports. The claims are describing an incentive-based user reporting system that has aspects of providing updates to the report (time to resolve). The claims are describing a transactional aspect that also includes a relation between a user and an organization (in terms of the accuracy for the report). The geofence is ensuring that the user is within the area based on the report (in terms of a person actually being in a stadium/arena when reporting an issue). The safety index is merely providing a value based on the resolution of the submitted reports. The claims are describing a business relation and commercial interaction in terms of incentivizing a user report/review. The claims fall under the abstract idea grouping of certain method of organizing human activity. 
Step 2(a)(II) considers the additional elements of the claims in terms of being transformative into a practical application. The additional elements of the independent claims are via blockchain, in a public blockchain, tokens, and a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, at least partially implemented in hardware, of a device, cause the one or more processors to, and determining whether a user is within the geofence by geolocation of a networked hardware device of the user. The additional elements are described in originally filed specification [29 and 38-42]. The computer elements (processor, memory, hardware) are described in paragraph [29] that describes the technology as generic technology to implement the abstract idea. This is further stated within the originally filed specification [29] that specifically states, “As is well known in the art, such computers and other devices include their respective microprocessors, RAM, storage (such as in the form of solid state, hard disk or otherwise), communication interfaces and power supplies. These devices are so well known that they need not be discussed in further detail herein. Moreover, use of such devices is required to carry out the present invention as the invention cannot be carried out without the use of such systems and devices”. Further, the blockchain and tokens are described in paragraphs [12 and 38-42]. The considered paragraphs merely describe the generic technological elements to implement the abstract idea. The claimed invention is using generic cryptocurrency, tokens, and tokens, as well as blockchains, to implement the incentive-based user report. Storing data within a peer-to-peer public blockchain and utilizing cryptocurrency as the token incentive is merely implementing the abstract idea using generic technological elements. The blockchain and tokens are merely providing a storage and currency elements implemented within the abstract idea. There is no specific transformation of the blockchain technology or cryptocurrency/token that would be considered a practical application. The geofence is further described using generic technological elements to implement the abstract idea. The geofence is based on a user’s location within the system [specification 11-12 and 43], but there is no specific technological improvement to the geofence elements that is transformative into a practical application. As such, the additional elements are merely describing generic technology that is not transformative into a practical application. Refer to MPEP 2106.05(f). 
Step 2(b) considers the additional elements of the claims in terms of being significantly more than the identified abstract idea. There are no further additional elements beyond those considered above in step 2(a)(II) where the additional elements were found to be generic technological elements to implement the abstract idea. The additional elements are generic technological elements to implement and therefore are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Dependent claims 2-5, 7, 9-12, and 14 are directed towards the identified abstract without providing further additional elements beyond those considered above. The dependent claims are further describing aspects of calculating a trust rating (a representation of the accuracy of the report), the value of the token is based on the trust rating (further describing the incentive in terms of the accuracy with no specific algorithm or model to calculate the value), describing what the report is (non-functional descriptive material), further describing a generic blockchain in terms of providing the nodes and distributed ledger aspects, and offering goods and services where the user can use tokens in exchange (describing a business relation in terms of a transaction). The dependent claims further describe the abstract idea in terms of the business relation and other aspects that are merely providing elements in terms of values and scores but no specific algorithms or models that would be considered additional elements. The dependent claims are directed towards an abstract idea without significantly more or transformed into a practical application. 
The claimed invention is describing a business relation in terms of a user incentive system for providing reports and obtaining the incentive based on the accuracy of the report which falls under abstract idea grouping of certain method of organizing human activity. Therefore, claims 1-5, 7-12, and 14 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrefe [2017/0034653], in view of Durvasula et al [2019/0108542], hereafter Durvasula, Smith et al [2016/0110591], hereafter Smith, and Bibera et al [2018/0227118], hereafter Bibera, further in view of Apostolides [2010/0241481].
Regarding claim 1, Ambrefe discloses a method, comprising: setting a geofence by an organization; determining whether a user is within the geofence by geolocation of a networked hardware device of the user; sending a request by the organization to the user for a report with information if the user is within the geofence (Fig 6 and paragraphs [194-199]; Ambrefe discloses that the system provides a location based checkpoint (interpreted as geofence) for the user to provide information based on the user being within a distance from the checkpoint.); 
receiving a report by the organization of an incident, event, or action from the user (Paragraphs [70-78]; Ambrefe discloses a crowdsourced system that allows for a user (“traveler”) the ability to provide information in terms of security checkpoints including wait times, hazardous conditions (leaks, structural issues, or other conditions), conduct of security, and other aspects.); 
verifying the accuracy of the report by the organization; storing a status and an accuracy of the report by the user (Paragraphs [146-150]; Ambrefe discloses that the system provides user ratings based on an accuracy filter based on the information provided for the checkpoint. Ambrefe further discloses that the status and accuracy of the user-provided information are stored in the connected datastore.); and
Ambrefe discloses the above-enclosed limitations regarding a security checkpoint crowdsourcing system, however, Ambrefe does not specifically disclose the blockchain, fractionalized or full tokens, or storing the accuracy and time to resolve in the blockchain; 
Durvasula teaches sending a fractionalized or full tokens from the organization to the user via blockchain (Paragraphs [27-31 and 51-56]; Durvasula teaches that a system can provide user loyalty points be converted into fiat currency based on an exchange. The combination is that Ambrefe teaches points for reporting and interacting with the user provided conditions and Durvasula teaches that the points can be exchanged into fiat currency.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user reporting wait times system for points within the system of Ambrefe the ability to provide fiat cryptocurrency based on exchanging points as taught by Durvasula since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the exchange allows for monetary benefits that allow for greater transactional abilities for a monetary reward leading to greater reports and point generation. 
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach storing the time to resolve.
Smith teaches storing the time to resolve the report by the organization (Paragraphs [75-78 and 86-90]; Smith teaches a similar event processing system that provides expired, time-to-live, and determinations in terms of opening security stations based on wait times and number of passengers. The system requests and determines the solutions, and provides other elements of time resolve based on the parameters. Further, Smith teaches [117-121] automatic dispatch of security based on the zone and the automatic is also interpreted as “time to resolve”.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user-generated report system that includes wait times and other security elements of the combination the ability to have time to resolve as taught by Smith since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the time to resolve ensures proper public safety that incidents are properly responded to and not ignored providing better care overall for the people and the facility.  
The above-enclosed limitations teach the above-enclosed limitations, however, the combination does not specifically teach the storage in a public blockchain;
Bibera teaches in a public blockchain (Paragraphs [30-34 and 37]; Bibera teaches that a database system can include a central database (such as the datastore of the combination) that has a blockchain that hashes and designates the database information within a blockchain. The access for the blockchain is provided through public key (interpreted as public blockchain), private key, and smart contracts. The combination is that data and records (including the accuracy, status, and time to resolve) within the datastore of the combination is provided and hashed into a generated blockchain as taught by Bibera.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the datastore record keeping aspect that stores accuracy, status, and time to resolve information of user reports of the combination the ability to have a datastore be hashed and generate a blockchain as taught by Bibera since the claimed invention is merely a combination of prior art elements and in the prior art each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the blockchain provides data security and integrity, data management flexibility, and database performance and efficiency [Bibera 13].
The combination teaches the above-enclosed limitations in terms of time-to-live reporting and queue priorities to resolve safety concerns and other reported incidents in terms of values based on reports and time to resolve, however, the combination does not specifically teach calculating a safety index; 
Apostolides teaches calculating a safety index value for the organization based on a number of reports received by at least the user and the length of time the organization took to resolve the reports (Paragraphs [127-129 and 236]; Apostolides teaches that a maintenance checklist system similar to the action reporting and response of the combination provides percentage of completion based on checklists for the completed items versus the uncompleted. This would be in combination in terms of Smith, within the combination, provides the items and actions required to respond to the security line and other issues reported and Apostolides teaches the metric elements and other maintenance aspects to provide collected data for a service report to be completed (as well as provide time to completion based on timestamps receiving the report and notifying customer complaint of resolution).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the security report and actionable items for response of the combination the ability to have resolution metrics and time to resolve elements as taught by Apostolides since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the time cycle reports and metrics can be useful to improve performance and effectiveness of service operations [Apostolides 127].  
Regarding claim 2, the combination teaches the above-enclosed limitations of the method of claim 1; 
Ambrefe further discloses further comprising, calculating a trust rating of the user based on the verification of the accuracy of the report by the user (Paragraphs [148-150]; Ambrefe discloses that the system provides user ratings based on an accuracy filter based on the information provided for the checkpoint. The calculation is interpreted through the statistical filters and rating engine that weighs and determines the information that can provide a numerical rating of the user’s information.).  
Regarding claim 3, the combination teaches the above-enclosed limitations of the method of claim 2;
Ambrefe further discloses wherein the value of the token(s) sent by the organization to the user is a function of at least one of the user's trust rating, the report's value to the organization, and the user's actions performed per the organization's request (Paragraphs [91-92, 98, and 140-145]; Ambrefe discloses that the user can be provided points based on interactions with the platform gameplay including values for actions of providing security checkpoint information, checking in at airports, and interacting with the application.).  
Regarding claim 4, the combination teaches the above-enclosed limitations of the method of claim 1; 
Ambrefe further discloses wherein the report is one of a security threat, a safety issue, a maintenance issue, an area of congestion, traffic or a length of a line for a service, and a voluntary action performed by the user to share data to the organization (Paragraphs [70-78]; Ambrefe discloses a crowdsourced system that allows for a user (“traveler”) the ability to provide information in terms of security checkpoints including wait times, hazardous conditions (leaks, structural issues, or other conditions) (interpreted as maintenance and safety issue), conduct of security, and other aspects.).  
Regarding claim 5, the combination teaches the above-enclosed limitations of the method of claim 1;
Bibera further teaches wherein the public blockchain is a distributed ledger that lives on all nodes in the system and stores all data for the reports or actions, verification of the accuracy of reports, and electronic token transactions related to sending, receiving, verifying and providing rewards for such user generated reports or actions (Paragraphs [30-36]; Bibera teaches the structure in terms of a blockchain hashing and generating of a blockchain for records and other information stored in the database management to be configured on the blockchain. Bibera further teaches that the blockchain can be updated in terms of each transaction, once per day/hour, etc to import updated information from the database to the blockchain. The data elements are taught within the combination in terms of the user generated reports, accuracy, point transactions from Ambrefe, the time to resolve and other actions taken due to the user report from Smith, and the transaction aspect of the points to cryptocurrency from Durvasula.).  
Regarding claim 7, the combination teaches the above-enclosed limitations of the method of claim 1;
Durvasula further teaches further comprising, offering goods or services by the organization; and accepting the token(s) from the user in exchange for a good or service (Paragraphs [38-43 and 50-52]; Durvasula teaches that the exchange system for points to cryptocurrency allows for a customer to shop on a loyalty partner through a website or application (such as the application through Ambrefe in the combination), select loyalty points for payment, and then the system exchanges the loyalty points to the currency to complete the transaction. Further, all the data and transaction aspects are added to the blockchain for the transaction from customer wallet address to completion of transaction/payment.).  
Regarding claim 8, Ambrefe discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, at least partially implemented in hardware, of a device, cause the one or more processors to: 
set a geofence by an organization; determine whether a user is within the geofence set by an organization by geolocation of a networked hardware device of the user; send a request by the organization to the user for a report with information if the user is within the geofence (Fig 6 and paragraphs [194-199]; Ambrefe discloses that the system provides a location based checkpoint (interpreted as geofence) for the user to provide information based on the user being within a distance from the checkpoint.); 
receive a report or action by the organization of an event from the user (Paragraphs [70-78]; Ambrefe discloses a crowdsourced system that allows for a user (“traveler”) the ability to provide information in terms of security checkpoints including wait times, hazardous conditions (leaks, structural issues, or other conditions), conduct of security, and other aspects.); 
verify the accuracy of the report or action by an organization; store the accuracy of the report by the user by the organization (Paragraphs [146-150]; Ambrefe discloses that the system provides user ratings based on an accuracy filter based on the information provided for the checkpoint. Ambrefe further discloses that the status and accuracy of the user-provided information are stored in the connected datastore.); and 

Ambrefe discloses the above-enclosed limitations regarding a security checkpoint crowdsourcing system, however, Ambrefe does not specifically disclose the blockchain, fractionalized or full tokens, or storing the accuracy and time to resolve in the blockchain; 
Durvasula teaches send a fractionalized or a full electronic token(s) from the organization to the user via blockchain based on the report's verification (Paragraphs [27-31 and 51-56]; Durvasula teaches that a system can provide user loyalty points be converted into fiat currency based on an exchange. The combination is that Ambrefe teaches points for reporting and interacting with the user provided conditions and Durvasula teaches that the points can be exchanged into fiat currency.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user reporting wait times system for points within the system of Ambrefe the ability to provide fiat cryptocurrency based on exchanging points as taught by Durvasula since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the exchange allows for monetary benefits that allow for greater transactional abilities for a monetary reward leading to greater reports and point generation.
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach storing the time to resolve.
Smith teaches store the time to resolve the report by the organization (Paragraphs [75-78 and 86-90]; Smith teaches a similar event processing system that provides expired, time-to-live, and determinations in terms of opening security stations based on wait times and number of passengers. The system requests and determines the solutions, and provides other elements of time resolve based on the parameters. Further, Smith teaches [117-121] automatic dispatch of security based on the zone and the automatic is also interpreted as “time to resolve”.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user-generated report system that includes wait times and other security elements of the combination the ability to have time to resolve as taught by Smith since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the time to resolve ensures proper public safety that incidents are properly responded to and not ignored providing better care overall for the people and the facility.  
The above-enclosed limitations teach the above-enclosed limitations, however, the combination does not specifically teach the storage in a public blockchain;
Bibera teaches in a public blockchain (Paragraphs [30-34 and 37]; Bibera teaches that a database system can include a central database (such as the datastore of the combination) that has a blockchain that hashes and designates the database information within a blockchain. The access for the blockchain is provided through public key (interpreted as public blockchain), private key, and smart contracts. The combination is that data and records (including the accuracy, status, and time to resolve) within the datastore of the combination is provided and hashed into a generated blockchain as taught by Bibera.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the datastore record keeping aspect that stores accuracy, status, and time to resolve information of user reports of the combination the ability to have a datastore be hashed and generate a blockchain as taught by Bibera since the claimed invention is merely a combination of prior art elements and in the prior art each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the blockchain provides data security and integrity, data management flexibility, and database performance and efficiency [Bibera 13].
The combination teaches the above-enclosed limitations in terms of time-to-live reporting and queue priorities to resolve safety concerns and other reported incidents in terms of values based on reports and time to resolve, however, the combination does not specifically teach calculating a safety index; 
Apostolides teaches wherein the one or more instructions cause the one or more processors to calculate a safety index value for the organization based on a number of reports received by at least the user and the length of time the organization took to resolve the reports (Paragraphs [127-129 and 236]; Apostolides teaches that a maintenance checklist system similar to the action reporting and response of the combination provides percentage of completion based on checklists for the completed items versus the uncompleted. This would be in combination in terms of Smith, within the combination, provides the items and actions required to respond to the security line and other issues reported and Apostolides teaches the metric elements and other maintenance aspects to provide collected data for a service report to be completed (as well as provide time to completion based on timestamps receiving the report and notifying customer complaint of resolution).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the security report and actionable items for response of the combination the ability to have resolution metrics and time to resolve elements as taught by Apostolides since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the time cycle reports and metrics can be useful to improve performance and effectiveness of service operations [Apostolides 127].  
Regarding claim 9, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 8;
Ambrefe further discloses wherein one or more instructions that, cause the one or more processors further to: calculate a trust rating of the user based on the accuracy of the report by the user, the report's value to the organization or the user's actions performed (Paragraphs [148-150]; Ambrefe discloses that the system provides user ratings based on an accuracy filter based on the information provided for the checkpoint. The calculation is interpreted through the statistical filters and rating engine that weighs and determines the information that can provide a numerical rating of the user’s information.).  
Regarding claim 10, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 9, 
Ambrefe further discloses wherein the value of the token(s) sent by the organization to the user is a function of the user's trust rating (Paragraphs [148-151 and 158-164]; Ambrefe discloses that the system provides value for points in participation in which the user reliability rating is sent to the gameplay participation system for participation (e.g. point) value.).  
Regarding claim 11, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 8, 
Ambrefe further discloses wherein the report is one of a security threat, a safety or maintenance issue, an area congestion, traffic or a length of a line for a service, and a voluntary action performed by the user to share valuable data to the organization (Paragraphs [70-78]; Ambrefe discloses a crowdsourced system that allows for a user (“traveler”) the ability to provide information in terms of security checkpoints including wait times, hazardous conditions (leaks, structural issues, or other conditions) (interpreted as maintenance and safety issue), conduct of security, and other aspects.).  
Regarding claim 12, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 8, 
Bibera further teaches wherein the public blockchain is a distributed ledger that lives on all nodes in the system and stores all data for the reports or actions, verification of the accuracy of reports, and electronic token transaction related to sending, receiving, verifying and providing rewards for the user generated reports or actions (Paragraphs [30-36]; Bibera teaches the structure in terms of a blockchain hashing and generating of a blockchain for records and other information stored in the database management to be configured on the blockchain. Bibera further teaches that the blockchain can be updated in terms of each transaction, once per day/hour, etc to import updated information from the database to the blockchain. The data elements are taught within the combination in terms of the user generated reports, accuracy, point transactions from Ambrefe, the time to resolve and other actions taken due to the user report from Smith, and the transaction aspect of the points to cryptocurrency from Durvasula.).  
Regarding claim 14, the combination teaches the above-enclosed limitations of the non-transitory computer-readable medium of claim 8, 
Durvasula further teaches wherein one or more instructions that, cause the one or more processors further to: offer goods or services by the organization; and accept the token(s) from the user in exchange for a good or service (Paragraphs [38-43 and 50-52]; Durvasula teaches that the exchange system for points to cryptocurrency allows for a customer to shop on a loyalty partner through a website or application (such as the application through Ambrefe in the combination), select loyalty points for payment, and then the system exchanges the loyalty points to the currency to complete the transaction. Further, all the data and transaction aspects are added to the blockchain for the transaction from customer wallet address to completion of transaction/payment.).

Response to Arguments
In regards to the arguments filed September 30, 2022 on pages 7-9 in terms of the 35 USC 101 rejection, specifically that the claimed invention is drawn towards specific technological elements that are transformative into a practical application.
Examiner respectfully disagrees. 
The arguments are with regards to the computer and blockchain additional elements are transformative of the abstract idea. The blockchain and computer additional elements, as considered above, are describing generic technological elements to implement the abstract idea. This is based on the originally filed specification [11-12, 29, and 38-42] and claimed elements. The claims merely describe the additional elements in terms of generic technological elements. The blockchain stores the reports, the computer elements process, receive, and send information. Further, the claims have been amended to include a geofence and determining the sending of a request based on a user within the geofence. The geofence is merely generic locational aspects that are used to ensure a user is within the area which is merely implementing the abstract idea. The claims are still within a person submitting a report and receiving an incentive based on the report which falls under certain method of organizing human activity grouping of abstract idea. The additional elements are not transformative into a practical application as they are merely generic technological elements to implement the abstract idea. As such, claims 1 and 8 are maintaining the 35 USC 101 rejection. Lacking any further arguments, claims 1-5, 7-12, and 14 are maintaining the 35 USC 101 rejection, as considered above in light of the amended claim elements. 
In regards to the arguments filed September 30, 2022 on pages 9-11 in terms of the 35 USC 103 rejection, specifically that the amended claim elements are not taught by the prior art.
Examiner respectfully disagrees. 
The amended claim elements are directed towards elements regarding a geofence and determining whether a user is within the geofence to submit a report. Based on further consideration, Ambrefe further discloses these elements within paragraphs [194-199] based on location-based checkpoints where a user can submit wait times based on the proximation to the security checkpoint.
In terms of the amended claim elements for the safety index calculation, these elements were previously considered and rejected under dependent claims 6 and 13. Based on the further consideration in terms of amending claims 1 and 8 with these elements, the claims are rejected based on the combination of elements further in view of Apostolides. As such, claims 1 and 8 are maintaining the 35 USC 103 rejection as being taught by the combination of elements, as considered above in light of the amended claim elements. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Ambrefe in view of Durvasula, Smith, Bibera, and, where appropriate, in further view of Apostolides. 
Lacking any further arguments, claims 1-5, 7-12, and 14 are maintaining the 35 USC 103 rejection, as considered above in light of the amended claim elements above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brand et al [11,024,105] (security system including user location-based notifications);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689